DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 2-19 are pending in the application.  Claim 1 is cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2019/032026, filed on May 13, 2019 which claims priority to U.S. Provisional Patent Application 62/670,822 filed on May 13, 2018.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites the phrase “[t]he S-apomorphine hydrochloride hydrate salt of, wherein the S-apomorphine hydrochloride hydrate salt is characterized by…”.  There may be some text missing in the recitation, or perhaps the word “of” is superfluous.  The claim wording is awkward at best, and possibly indefinite.  Appropriate correction is required.
	Claims 2-6, 8-14, 17 and 19 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SAARI (Journal of Medicinal Chemistry 1973 16(2): 171-172) and SHEKUNOV (Journal of Crystal Growth 2000 211:122-136).
The reference (p. 172 col. 1 par. 4) discloses synthetic S-apomorphine hydrochloride hemihydrate, the ratio of apomorphine:hydrochloride anion:water being 1:1:0.5, reading on claim 1.  
The reference does not teach that the hemihydrate disclosed is crystalline.  Since compound crystallization is a routine procedure in the art, including in processing of hydrates (see Shekunov p. 128 col. 1 par. 2 - col. 2 par. 1).  In the absence of unexpected results, the cited claims to a crystalline form of the disclosed hydrochloride hemihydrate are considered obvious over the original solid compound.
Claims 7 and 18 are rejected under 35 U.S.C. 102/103 as being unpatentable over SAARI (Journal of Medicinal Chemistry 1973 16(2): 171-172).
The reference (p. 172 col. 1 par. 4) discloses synthetic S-apomorphine hydrochloride hemihydrate, the ratio of apomorphine:hydrochloride anion:water being 1:1:0.5, reading on claim 1.  This water content corresponds to about 2.8% water, reading on claims 7 and 18.
The reference does not teach that the hydrate salt is characterized by thermogravimetric analysis; however, as the analytical results provided clearly show a hydrochloride hemihydrate, an ordinary artisan at the time the application was effectively filed would be find it obvious that any correctly-applied analytical method, including total elemental analysis, would be capable of determining the hydration status of the disclosed form, with the same final results.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease or disorder for which S-apomorphine is indicated, does not reasonably provide enablement for preventing or reducing the risk of acquiring any disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(a)	The breadth of the claims; 
(b)	The nature of the invention; 
(c)	The state of the prior art; 
(d)	The level of one of ordinary skill; 
(e)	The level of predictability in the art; 
(f)	The amount of direction provided by the inventor; 
(g)	The existence of working examples; and 
(h)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Certain relevant factors are discussed below.
(a)	The breadth of the claim - 
The claims are broad, encompassing methods of treating a disease or disorder for which S-apomorphine is indicated, including preventing or reducing the risk of acquiring any disease or disorder  for which administration of S-apomorphine is indicated.
(b)	Nature of the invention - The nature of the invention is drawn to pharmacological treatment of diseases or disorders.
(c,e)	State of the art and predictability in the art - S [+] apomorphine is a CNS penetrating activator of the Nrf2-ARE pathway with activity in mouse and patient fibroblast models of amyotrophic lateral sclerosis, and has emerged as a promising candidate as a neuroprotective agent in ALS patients in the clinic (see Mead 2013 Free Radical Biology and Medicine 61:438-452).  
 However, regarding prevention of ALS, according to the Cleveland Clinic (https://my.clevelandclinic.org/health/diseases/16729-amyotrophic-lateral-sclerosis-als#:~:text=Can%20ALS%20be%20prevented%3F,further%20understanding%20of%20the%20disease), 
(p. 12/20), “there’s no proven way to prevent ALS…[a]s researchers gain more knowledge about ALS, they can learn more about causes and risk factors…[t]his information may lead to prevention methods and better treatments.”
Further regarding claimed preventive and/or risk-reducing embodiments, Verweij (Preventive Medicine Between Obligation and Aspiration 2013, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
“preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.”

Clearly, the currently claimed compositions have not been tested sufficiently to justify preventive administration to healthy, or seemingly healthy, people.
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which diseases or disorders are treatable by means of the pharmacological activity of the claimed composition. There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive and/or risk-reducing method on its face.
	(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which diseases or disorders are treatable by means of the pharmacological activity of the claimed composition.
 (f-g)	Amount of direction provided by the inventor and existence of working examples -  No evidence of prevention or reduction of risk of acquiring any disease or disorder is included in the disclosure.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - One of skill in the art would need to determine what diseases and/or disorders of what subjects would be prevented by administration of S-apomorphine, an undertaking which would require an undue quantity of experimentation based on the current disclosure and the contents of the prior art in this area.
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to perform the full scope of the claimed invention without undue experimentation.  [In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)].
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which cancers in which subjects can be prevented by the compositions encompassed in the instant claim, with no reasonable assurance of success.
	An ameliorative recitation such as the following, or the like, is suggested to overcome the rejection of claims 15 and 16:
	15.	A method for treating a disorder or disease for which S-apomorphine is indicated, said method comprising the step of administering to a patient in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 8. 
	Alternatively, Applicants can, in their response to this Office action, argue persuasively that the disclosure is in fact enabling for the full scope claimed in view of the prior art and/or the contents of the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625